Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.This application is in condition for allowance except for the presence of claim 6 directed to Species non-elected without traverse.  Accordingly, claim 6 been cancelled. And the attorney Susan Moon agreed to cancel claim 6 on 7/1/2022.

Examiner's Amendment

3.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Susan Moon (Reg. 66933) on 7/1/2022
4.        The application has been amended as followings:

5. (Currently Amended) The control system according to claim [[4]]1, wherein the clock signal is generated by the converter circuit.

6 (cancelled)
Allowable Subject Matter
5. 	Claims 1-3, 5,9,11-15 and 17-18 are allowed.
6. 	The following is an examiner’s statement of reasons for allowance:
	With regard to claims 1, 13, 14, Hosotani (US 20170207706) teaches a control system comprising:
a power transmitting coil (e.g., np, Fig. 9) for wirelessly transmitting power supplied from a power source ( e.g., Vi, Fig. 9);
a converter circuit ( S1, S2, Fig. 9) converts a DC voltage output from the power source  (Vi, Fig. 9)into an AC voltage using a clock signal ([0069] 10 control the  switch frequency of S1, S2, to be 6.78MHz), and applies the AC voltage ( output of S1, S2, which is a AC voltage and see [0070] S1 and S2 are AC voltage generator))to the power transmitting coil ( np, Fig. 9),
a power receiving coil ( e.g., ns, Fig. 9) for wirelessly receiving power by electromagnetic coupling ( [0002] electromagnetic coupling) between the power transmitting coil ( e.g., np, Fig. 9) and the power receiving coil ( e.g., ns, Fig. 9) ;
a driving circuit ( e.g., S3, S4, Fig. 9) configured to drive a load portion ( Ro, Fig. 9)  using the power received via the power receiving coil ( e.g., ns, Fig. 9);
a transmitting coupler ( e.g., 40, Fig. 9)  for wirelessly transmitting a transmission signal ( e.g., 30, Fig. 9) for controlling the load portion( e.g., Ro, Fig. 9);
a receiving coupler ( e.g., 50, Fig. 9) for wirelessly receiving the transmission signal by coupling between the transmitting coupler ( e.g., 40, Fig. 9) and the receiving coupler ( e.g., 50, Fig. 9); and a generation circuit ( e.g., 20, Fig. 9) configured to generate a driving signal ( output of 20, Fig. 9) for controlling the driving circuit ( e.g., S3, S4, Fig. 9)  from the transmission signal( e.g., 30, Fig. 9) received via the receiving coupler ( e.g., 50, Fig. 9).
	Fukuda (US20100254379A1)  teaches teach wireless transmitting a transmission signal( signal between mobile terminal and connection apparatus, Fig. 1) for controlling driving a load portion (  Hosontani teaches about a wireless signal to control driving of a load portion)by electromagnetic coupling between the transmitting coupler and the receiving coupler ( EM coupling to transmit data signal between mobile terminal and connection apparatus, Fig. 1).
	Alexander (US20130063994A1) teaches the driving circuit include a plurality of switch elements arranged in a form of bidirectional switches (see Fig. 11 bidirectional switches of the bridge in directly connected to the induction motor, or Fig. 22 full bridge with 4 bidirectional switches at the side of 2nd portal). and the driving circuit is able to output both a positive voltage and a negative voltage (Fig. 10, Ao, Bo, Co can be positive and negative voltage).
Woytowitz (US20130026953A1) teaches wherein the driving circuit includes a combined circuit ( e.g., 1404, 1410, 1406, 1408, which is a rectifier/bridge circuit, Fig 14) in which a synchronous rectification circuit  (rectifier part of the rectifier/bridge circuit, Fig. 14 and see [0110], Fig. 14 rectifier/bridge circuit can perform as the combination of rectifier 400 and bridge 900, and [0075] said 400 is a synchronous rectifier) that receives a voltage output from the power receiving coil ( e.g., secondary coil at 1402, Fig. 14) as an input voltage ( e.g., AC1, AC2, Fig. 14)  and a sign switching circuit( bridge part  that switches a sign of the voltage output from the synchronous rectification circuit ([0086]the bridge 900 selectively outputs the rectified power waveforms V-FULLWAVE. GROUND with either a positive polarity or a negative polarity, also see [0110], Fig. 14 rectifier/bridge circuit can perform as the combination of rectifier 400 and bridge 900) are combined ( Fig. 14 is a combination of rectifier and bridge circuit), and the generation circuit ( e.g., 326, Fig. 3) generates a driving signal ( output of 326, Fig. 3)  for the combined circuit from the clock signal ( timing generation in 326, Fig. 3 and Hosotani teaches about clock signal) and a signal for sign switching (1400 accept control signal from 314, [0119])which are included in the transmission signal ( control from 314 to 326, Fig. 3).
	However, the prior art of record fails to teach or suggest the transmission signal is a signal synthesized by exclusive ORing the signal for sign switching and the clock signal in combination with other limitations of the claim.
	With regard to Claims 2-3, 5, 9, 11-12, 15, 17-18, they depend on claim 1 or claim 14 above.
7.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
             Asayama ( US 6490178 B1   ) teaches about   voltage regulating circuit using a synchronous chopper circuit connected to at least one winding of secondary windings of a switching power supply transformer,   
	 Koo ( US20150357907A1 ) teaches about the rectifier control through feedback circuit                                                                                                                                                         	 Chen (US 20170272231 A1) teaches about an exclusive OR (XOR) or other type of combination logic can be used to reconstruct the clock signal from the recovered clock pulses.
	Zyambo (US20100068998A1) teaches about the transmitting section includes a transmitter arranged to modulate a carrier with signals, such as data, control and timing signals. The transmitter is connected to a transmit antenna which comprises a parallel resonant circuit in series with a series resonant circuit. T
	Long (US 20150145345 A1) teaches wireless power transmission system for providing an AC line frequency to a load, comprising on the transmission side a line frequency rectifier that rectifies a source AC line frequency and a DC-to-AC inverter that inverts the rectified AC line frequency to an envelope modulated high frequency AC with an amplitude that varies continuously in a half-sinusoidal fashion at a line frequency rate, a resonant air gap wireless transmission transformer that transmits the envelope modulated high frequency AC, and on the receiver side a  high frequency rectifier that rectifies the transmitted envelope modulated high frequency AC, a high frequency ripple filter that filters the rectified high frequency AC into a rectified line frequency AC, and a polarity inversion circuit that inverts every other half cycle of the rectified high frequency AC so as to create a line frequency sinusoidal voltage waveform for application to the load as the AC line frequency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836